People v Perkins (2015 NY Slip Op 04513)





People v Perkins


2015 NY Slip Op 04513


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2012-09894
 (Ind. No. 8460/10)

[*1]The People of the State of New York, respondent,
vShawn Perkins, also known as Bahatti Griffin, appellant.


Lynn W. L. Fahey, New York, N.Y. (Joshua M. Levine of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Morgan J. Dennehy, and Daniel Berman of counsel), for respondent

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Riviezzo, J.), rendered September 19, 2012, convicting him of sexual abuse in the third degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant seeks a new trial based upon certain comments made by the prosecutor in summation, which informed the jury that sexual abuse in the third degree is a misdemeanor. Contrary to the defendant's contention, the prosecutor's remarks were not referring to the punishment that the defendant would receive, but rather, accurately characterized the defendant's testimony. Under the circumstances of this case, including the defendant's admissions during his trial testimony that he committed the acts constituting the misdemeanors of which he was convicted, it cannot be said that the challenged summation comments deprived the defendant of a fair trial (see People v Portes, 125 AD3d 794).
SKELOS, J.P., AUSTIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court